Case O:lS-CV-61984-FAI\/| Document 17 Entered on FLSD Docket 11/20/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Case Number: 18-61984-CIV-MORENO

POLLY BASSETT,

Plaintiff,

vs.
WAL-MART STORES, EAST, LP,

Defendant.
/

 

ORDER OF REFERRAL TO MAGISTRATE JUDGE SELTZER
FOR ALL PRETRIAL PROCEEDINGS

THIS CAUSE came before the Court upon a sua sponte review of the record.

PURSUANT to 28 U.S.C. § 636 and the l\/Iagistrate Judge Rules of the United States 4
District Court for the Southern District of Florida, the above-captioned action is referred to
United States Magistrate Judge Barry S. Seltzer to take all necessary and proper action as
required by law, with respect to any and all pretrial matters. Pursuant to Magistrate Judge
Rule l(C), the Magistrate Judge need not submit a Report and Recommendation to this Court for
disposition of non-dispositive motions Which have been referred The Court notes that this
Cause is currently scheduled for trial for the tWo-Week period beginning June 10, 2019.

Any applications for extension or modification of pretrial deadlines or the trial date shall
be made to the District Judge.

lt shall be the responsibility of the respective parties in this case to note on all motions

and submissions pertaining to the referenced matters the name of the assigned Magistrate Judge

Barry S Seltzer 14
DONE AND ORDERED in Chambers at Miami, Florida, this 4 § of November
2018.

 

UNITE l STATES DISTRICT JUDGE

Copies furnished to:
United States Magistrate Judge Barry S. Seltzer
Counsel of Record

